Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 12 June 1821
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 12 June 1821
				
				Poor Mariano is dead. On Sunday Even’—he was sitting reading the new Tragedy of Lord Byron when he laid the Book down and marked the page being as it is supposed siezed with the Cramp and ran  across the street to his friend’s room for assistance across the exclaiming to have his arm cut I suppose meaning to be bled—The people thought him crazy and he died immediately after speaking these words—He was buried yesterday and the Catholicks refused him what we call Christian burial because he had not taken the Sacrement and he was thrown into his grave like a dog without form or ceremony There is something awfully painful to the feelings of any human beings at the idea of cruelty or insult after death and it is impossible to avoid a sensation of  dis—at such conduct among those who profess to be the followers of Jesus Christ whose doctrines they wantonly defy while they pretend to preach them—It is said that he omitted to take the Sacrament at Easter being in a situation in which it was attainable and this according to the Catholick Church was a sufficient reason for his having no decent prayers to usher his Soul into eternity—It is likewise said that he was a nobleman of an ancient family in Italy and that his name was assumed—Mariano being that of the Estate—I cannot vouch for this fact but it certainly adds much to the apparent bitterness of his fate—Bonani is likewise at the point of death and there is no hope of his recovery—This is a melancholy Letter—I last night received yours and am very sorry to understand by it that you have unjustly suspected George of accusing you to me of any thing—He has seldom written to and scarcely ever even mentioned you to me Your own careless and inconsistent Letters gave me the information that your mind at least did not appear to be in a well organized state and I wrote as I did in consequence of these observations—Seek to be just and remember that your brother is entitled to your respect and confidence and that he is fully worthy of your affection being the Eldest Son of your Mother
				
					L C Adams—
				
				
			